DETAILED ACTION
Claims 1-7, 9-12, 14-22 are pending. Claims 1, 7, 9, 11, and 14 are amended. Claims 8 and 13 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on December 14, 2021.  As directed by the amendment: claims 1, 7, 9, 11, and 14 have been amended, claims 8, 9 have been cancelled, and 21 and 22 have been added.  Thus, claims 1-7, 9-12, 14-22 are presently pending in this application with claims 9-12 and 14-20 directed to unelected inventions.
Applicant’s amendment to the specification has overcome the specification objection.
Applicant’s amendment to the claims has overcome the claim objections.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "rigid" in claim 21 is a relative term which renders the claim indefinite.  The term "rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person may deem a “rigid” plastic, another may deem a “flexible” plastic.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seketa (WO96/39055).
Regarding claim 1, Seketa includes a glove attachment system (see Fig. 10), comprising:
a hollow frustoconical inner member (taper lock 107) having a plurality of ribs (see annotated Fig. 10 below) and a plurality of grooves (see annotated Fig. 10 below) disposed on an external surface of the hollow frustoconical inner member (are on the external surface), the hollow frustoconical inner member having a tapered outer diameter (has a tapered outer diameter); and 
a hollow frustoconical sealing collar (taper lock sleeve 108) having a first open end and a second open end opposite the first open end (see annotated Fig. 10 below) and a plurality of ribs and a plurality of grooves (see annotated Fig. 10 below) disposed 
wherein the plurality of ribs and the plurality of grooves of the hollow frustoconical inner member (107) and the plurality of ribs and the plurality of grooves of the sealing collar (108) are configured to mate and releasably join a sleeve and a glove that are radially compressed between the plurality of ribs and the plurality of grooves of the hollow frustoconical member and the plurality of ribs and the plurality of grooves of the sealing collar (are configured to mate the sleeve and glove, the sleeve and glove are not positively recited, but rather are separate components that can be utilized with the inner member and sealing collar, the structure of Seketa is the same as the claimed structure and therefore is configured to compress a sleeve and glove in the same manner as claimed), wherein the sleeve and the glove are separately formed and extend in opposite directions (while the sleeve and glove are not positively recited in the claims, the sleeve and glove of Seketa are separate components and extend in opposite directions). 

    PNG
    media_image1.png
    440
    784
    media_image1.png
    Greyscale

Regarding claim 2, the attachment system of Seketa includes wherein the ribs of the plurality of ribs are concentric (see annotated Fig. 10 above, ribs are concentric).  
Regarding claim 3, the attachment system of Seketa includes wherein diameters measured across the plurality of concentric ribs are progressively larger from a first end of the hollow frustoconical inner member (107) to a second end of the hollow frustoconical inner member (107) (see annotated Fig. 10 above, the ribs are larger at the second end than at the first end).  
Regarding claim 4, the attachment system of Seketa includes wherein the sealing collar (108) has a tapered inner diameter (see Fig. 10, the diameter is tapered).  
Regarding claim 5, that attachment system of Seketa includes wherein diameters measured across the plurality of concentric ribs of the sealing collar (108) are 
Regarding claim 6, the attachment system of Seketa includes wherein the sealing collar (108) has rails on an external surface (see Fig. 10 below, the areas are considered “rails” inasmuch as claimed).  

    PNG
    media_image2.png
    327
    327
    media_image2.png
    Greyscale

Regarding claim 7, the attachment system of Seketa includes wherein the sleeve is part of at least one of a Level A-Level D chemical suit, EN type 1-6 chemical suit, a fume hood, a biosafety cabinet, or a glove box (this recitation is an intended use recitation, the claim is not to a sleeve and glove, but rather an attachment system that can be used with a sleeve and glove, the system of Seketa is fully capable of being utilized with the various components claimed above).  
Regarding claim 21, the attachment system of Seketa includes wherein at least one of the hollow frustoconical inner member or the hollow frustoconical sealing collar is comprised of steel, aluminum, metal alloys, or rigid plastic (page 45, line 17, plastic, 
Regarding claim 22, the attachment system of Seketa includes wherein the plurality of ribs and the plurality of grooves of the hollow frustoconical inner member and the plurality of ribs and the plurality of grooves of the sealing collar are configured to make an audible click when mated and joined to the sleeve and the glove (the specification as filed provides that the ribs and grooves are what permit an audible click, para. 0015, as Seketa includes the plastic material, and the ribs and grooves, Seketa is fully capable of providing an audible click depending on how hard and fast the user brings the components together as well as how well the user can hear).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK J. LYNCH/Examiner, Art Unit 3732 

/ALISSA L HOEY/Primary Examiner, Art Unit 3732